        19-22185-rdd           Doc 1             Filed 02/03/19            Entered 02/03/19 18:52:41                   Main Document
                                                                          Pg 1 of 34
Voluntary PettiFill in this information to identify the case:

United States Bankruptcy Court for the:
                 Southern District of New York
                                          (State)                                                                                     ☐ Check if this is an
Case number (if known):                                         Chapter    11                                                             amended filing



      Official Form 201
      Voluntary Petition for Non-Individuals Filing for
      Bankruptcy                                                                                                                                   04/16
      If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the
      case number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is
      available.




1.   Debtor’s Name                               FULLBEAUTY Brands Holdings Corp.


                                                 OSP Holdings Corp.; Oilers Acquisition Holdings Corp.
2. All other names debtor used
   in the last 8 years

     Include any assumed names,
     trade names, and doing
     business as names

3. Debtor’s federal Employer
   Identification Number (EIN)                   XX-XXXXXXX


4. Debtor’s address                       Principal place of business                                 Mailing address, if different from principal place
                                                                                                      of business
                                          One New York Plaza                                          50 Main Street
                                          Number            Street                                    Number           Street

                                                                                                      Suite 1000
                                                                                                      P.O. Box

                                          New York, New York 10004                                    White Plains, New York 10606
                                          City                             State     Zip Code         City                         State      Zip Code

                                                                                                      Location of principal assets, if different from
                                                                                                      principal place of business
                                          New York
                                          County                                                      Number           Street




                                                                                                      City                         State      Zip Code




5. Debtor’s website (URL)                 https://www.fullbeauty.com

6.   Type of debtor                       ☒ Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

                                          ☐ Partnership (excluding LLP)

                                          ☐ Other. Specify:




      Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                    page 1
         19-22185-rdd             Doc 1   Filed 02/03/19           Entered 02/03/19 18:52:41                    Main Document
                                                                  Pg 2 of 34
Debtor            FULLBEAUTY Brands Holdings Corp.                               Case number (if known)
           Name



                                          A. Check One:
7.   Describe debtor’s business
                                          ☐ Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                          ☐ Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))

                                          ☐ Railroad (as defined in 11 U.S.C. § 101(44))

                                          ☐ Stockbroker (as defined in 11 U.S.C. § 101(53A))

                                          ☐ Commodity Broker (as defined in 11 U.S.C. § 101(6))

                                          ☐ Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          ☒ None of the above

                                          B. Check all that apply:
                                          ☐ Tax-exempt entity (as described in 26 U.S.C. § 501)

                                          ☐ Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                             § 80a-3)
                                          ☐ Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                          C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                             http://www.uscourts.gov/four-digit-national-association-naics-codes .
                                                                  4541 Electronic Shopping and Mail-Order Houses

8. Under which chapter of the             Check One:
   Bankruptcy Code is the
   debtor filing?                         ☐ Chapter 7

                                          ☐ Chapter 9

                                          ☒ Chapter 11. Check all that apply:

                                                            ☐ Debtor’s aggregate noncontingent liquidated debts (excluding debts owed to
                                                              insiders or affiliates) are less than $2,566,050 (amount subject to adjustment on
                                                              4/01/19 and every 3 years after that).
                                                            ☐ The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
                                                              debtor is a small business debtor, attach the most recent balance sheet, statement
                                                              of operations, cash-flow statement, and federal income tax return, or if all of these
                                                              documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                            ☒ A plan is being filed with this petition.

                                                            ☒ Acceptances of the plan were solicited prepetition from one or more classes of
                                                              creditors, in accordance with 11 U.S.C. § 1126(b).
                                                            ☐ The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                              Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                              Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals
                                                              Filing for Bankruptcy under Chapter 11 (Official Form 201A) with this form.
                                                            ☐ The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                              12b-2.
                                          ☐ Chapter 12
9. Were prior bankruptcy cases         ☒ No
   filed by or against the debtor      ☐ Yes.    District                           When                      Case number
   within the last 8 years?                                                                  MM/DD/YYYY
     If more than 2 cases, attach a              District                           When                      Case number
     separate list.                                                                          MM/DD/YYYY

10. Are any bankruptcy cases           ☐ No
    pending or being filed by a        ☒ Yes.                                                                 Relationship     Affiliate
                                                 Debtor      See Rider 1
    business partner or an
    affiliate of the debtor?                     District                                                     When
                                                             Southern District of New York
     List all cases. If more than 1,                                                                                           02/03/2019
     attach a separate list.                     Case number, if known _______________________                                 MM / DD / YYYY

     Official Form 201                     Voluntary Petition for Non-Individuals Filing for Bankruptcy                                        page 2
         19-22185-rdd           Doc 1       Filed 02/03/19            Entered 02/03/19 18:52:41                      Main Document
                                                                     Pg 3 of 34
Debtor           FULLBEAUTY Brands Holdings Corp.                                  Case number (if known)
          Name



11. Why is the case filed in this      Check all that apply:
    district?
                                       ☒    Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                            immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                            district.
                                       ☐    A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.


12. Does the debtor own or have        ☒ No.
    possession of any real             ☐ Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property or personal property
    that needs immediate                         Why does the property need immediate attention? (Check all that apply.)
    attention?
                                                 ☐     It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or
                                                       safety.
                                                       What is the hazard?
                                                 ☐     It needs to be physically secured or protected from the weather.

                                                   ☐   It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                       attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                       assets or other options).
                                                 ☐     Other


                                                 Where is the property?
                                                                                      Number          Street



                                                                                      City                                  State       Zip Code



                                                 Is the property insured?
                                                 ☐ No

                                                 ☐ Yes.     Insurance agency

                                                            Contact name
                                                            Phone




                       Statistical and administrative information

13. Debtor's estimation of            Check one:
    available funds
                                      ☒ Funds will be available for distribution to unsecured creditors.
                                      ☐ After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

14. Estimated number of               ☐     1-49                       ☐     1,000-5,000                        ☐    25,001-50,000
    creditors                         ☐     50-99                      ☐     5,001-10,000                       ☐    50,001-100,000
                                      ☐     100-199                    ☐     10,001-25,000                      ☐    More than 100,000
                                      ☒     200-999



15. Estimated assets                  ☐     $0-$50,000                 ☐     $1,000,001-$10 million              ☐   $500,000,001-$1 billion
                                      ☐     $50,001-$100,000           ☐     $10,000,001-$50 million             ☒   $1,000,000,001-$10 billion
                                      ☐     $100,001-$500,000          ☐     $50,000,001-$100 million            ☐   $10,000,000,001-$50 billion
                                      ☐     $500,001-$1 million        ☐     $100,000,001-$500 million           ☐   More than $50 billion




   Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                            page 3
         19-22185-rdd          Doc 1         Filed 02/03/19            Entered 02/03/19 18:52:41                         Main Document
                                                                      Pg 4 of 34
Debtor           FULLBEAUTY Brands Holdings Corp.                                    Case number (if known)
          Name



16. Estimated liabilities            ☐      $0-$50,000                   ☐    $1,000,001-$10 million                 ☐   $500,000,001-$1 billion
                                     ☐      $50,001-$100,000             ☐    $10,000,001-$50 million                ☒   $1,000,000,001-$10 billion
                                     ☐      $100,001-$500,000            ☐    $50,000,001-$100 million               ☐   $10,000,000,001-$50 billion
                                     ☐      $500,001-$1 million          ☐    $100,000,001-$500 million              ☐   More than $50 billion

                   Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
           $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature of         The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
    authorized representative of         petition.
    debtor
                                         I have been authorized to file this petition on behalf of the debtor.
                                         I have examined the information in this petition and have a reasonable belief that the information is true and
                                         correct.

                                I declare under penalty of perjury that the foregoing is true and correct.

                                         Executed on              02/03/2019
                                                                  MM/ DD / YYYY


                                              /s/ Robert J. Riesbeck                                             Robert J. Riesbeck
                                              Signature of authorized representative of debtor                Printed name

                                              Title    Chief Financial Officer




18. Signature of attorney                     /s/ Jonathan S. Henes                                          Date           02/03/2019
                                              Signature of attorney for debtor                                               MM/ DD/YYYY



                                              Jonathan S. Henes
                                              Printed name
                                              Kirkland & Ellis LLP
                                              Firm name
                                              601 Lexington Avenue
                                              Number               Street
                                              New York                                                               New York          10022
                                              City                                                                   State               ZIP Code

                                              (212) 446-4927                                                         jhenes@kirkland.com
                                              Contact phone                                                              Email address
                                              2822203                                             New York
                                              Bar number                                          State




   Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 4
         19-22185-rdd            Doc 1        Filed 02/03/19      Entered 02/03/19 18:52:41   Main Document
                                                                 Pg 5 of 34
 Fill in this information to identify the case:

 United States Bankruptcy Court for the :
                Southern District of New York
                                         (State)                                                       ☐ Check if this is an
 Case number (if known):                               Chapter    11                                       amended filing


                                               Rider 1
                Pending Bankruptcy Cases Filed by the Debtor and Affiliates of the Debtor

         On the date hereof, each of the entities listed below (collectively, the “Debtors”) filed a petition
in the United States Bankruptcy Court for the Southern District of New York for relief under chapter 11
of title 11 of the United States Code. The Debtors have moved for joint administration of these cases
under the case number assigned to the chapter 11 case of FULLBEAUTY Brands Holdings Corp.


 Blackdog Holdings, Inc.
 FULLBEAUTY Brands Holdings Corp.
 FULLBEAUTY Brands, Inc.
 FULLBEAUTY Brands, LLC
 FULLBEAUTY Brands Management Services, LLC
 FULLBEAUTY Brands Merchant, Inc.
 FULLBEAUTY Brands Operations, LLC
 FULLBEAUTY Brands Texas, LLC
 Jessica London, Inc.
 Swimsuits for All, LLC




                                                                       Rider 1
              19-22185-rdd                 Doc 1         Filed 02/03/19             Entered 02/03/19 18:52:41                           Main Document
                                                                                   Pg 6 of 34


           Fill in this information to identify the case:

           Debtor name         FULLBEAUTY Brands Holdings Corp.

           United States Bankruptcy Court for                                                                                                    ☐
           the:                                        Southern District of New York                                                                        Check if this is an
           Case number (If                                                                                                                                  amended filing
                                                                                                  (State)
           known):




         Official Form 204
         Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders                                                           12/15

         A list of creditors holding the 30 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor disputes.
         Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by secured creditors,
         unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 30 largest unsecured claims.

                                                                                                                                                     Amount of claim
                                                                                             Nature of claim                             If the claim is fully unsecured, fill in only
                                                                                                                                       unsecured claim amount. If claim is partially
                                                                                              (for example,        Indicate if       secured, fill in total claim amount and deduction
                                                                                               trade debts,         claim is            for value of collateral or setoff to calculate
     Name of creditor and complete mailing             Name, telephone number and
                                                                                                bank loans,       contingent,                          unsecured claim.
         address, including zip code                  email address of creditor contact
                                                                                               professional      unliquidated
                                                                                              services, and      , or disputed                       1Deduction
                                                                                                                                     Total claim,
                                                                                               government                                            for value of         Unsecured
                                                                                                                                      if partially
                                                                                                contracts)                                           collateral or          Claim
                                                                                                                                        secured
                                                                                                                                                      setoff [1]

    KGS Sourcing Ltd.                                Attn: Glenda Wee
    20/F Lu Plaza, 2 Wing Yip Street                 Tel: 85266299900
                                                                                                 Trade
1   Kwung Tong, Hong Kong                            Email:                                                                                                            $38,892,899
                                                                                                Payable
                                                     glenda.wee@kgssourcing.c
                                                     om
    Fedex                                            Attn: Ryan Ade
    PO Box 94515                                     Tel: (317) 654-4060                         Trade
2   Palatine, IL 60094 - 4515                        Email:                                                                                                             $6,764,134
                                                                                                Payable
                                                     ryan.ade@fedex.com

    William E Connor & Associates Ltd.               Attn: Justin Kent
    The Harbourfront, 6/F Office Tower               Tel: 85291050153
                                                                                                 Trade
3   II, 18 - 22 Tak Fun Street                       Email: jkent@weconnor.com                                                                                          $4,157,971
                                                                                                Payable
    Hung Hom Kowloon, Hong Kong

    LSC Communications Inc.                          Attn: Tom Daley
    35 W Wacker,                                     Tel: (631) 474-9624                         Trade
4   Chicago, IL 60601                                Email:                                                                                                             $3,326,553
                                                                                                Payable
                                                     tom.daley@lsccom.com

    Demandware Inc.                                  Attn: Amy Weaver
    5 Wall Street, Burlington, MA 1803               Tel: 1-800-667-6389
                                                                                                 Trade
5                                                    Email:                                                                                                             $2,273,211
                                                                                                Payable
                                                     commercecloud@salesforce
                                                     .com
    Gingo Biloba SA                                  Attn: Christophe Chardon
    CC-Lex, Avenue du Centenaire 120                 Tel: 067/70.00.50
                                                                                                 Trade
6   Boite 2, Nivelles, 1400 Belgium                  Email:                                                       Disputed                                              $1,066,557
                                                                                                Payable
                                                     christophe.chardon@cc-
                                                     lex.be

              1
                  The Debtors reserve the right to assert setoff and other rights with respect to any of the claims listed herein.
               19-22185-rdd            Doc 1     Filed 02/03/19            Entered 02/03/19 18:52:41                    Main Document
                                                                          Pg 7 of 34


                                                                                                                                     Amount of claim
                                                                                   Nature of claim                       If the claim is fully unsecured, fill in only
                                                                                                                       unsecured claim amount. If claim is partially
                                                                                    (for example,      Indicate if   secured, fill in total claim amount and deduction
                                                                                     trade debts,       claim is        for value of collateral or setoff to calculate
      Name of creditor and complete mailing     Name, telephone number and
                                                                                      bank loans,     contingent,                      unsecured claim.
          address, including zip code          email address of creditor contact
                                                                                     professional    unliquidated
                                                                                    services, and    , or disputed                   1Deduction
                                                                                                                     Total claim,
                                                                                     government                                      for value of        Unsecured
                                                                                                                      if partially
                                                                                      contracts)                                     collateral or         Claim
                                                                                                                        secured
                                                                                                                                      setoff [1]

     Chowdhury Fashion Wear Ltd                Attn: Mohammed
     House No 365/1 Jafarabad,                 Chowdhury
                                                                                      Trade
7    Mohammadpur, Dhaka, 1207                  Tel: 880258153601                                                                                       $1,012,507
                                                                                     Payable
     Bangladesh                                Email:
                                               hkbluesk@netvigator.com
     Maryland International Ltd.               Attn: David Meng
     3F 481 Fu Hsing N Rd, Taipei,             Tel: ( 02 )27131334-6                  Trade
8    10543 Taiwan, Republic of China           Email:                                                                                                    $850,361
                                                                                     Payable
                                               david@centaur.com.tw

     Main Street Fashions Inc.                 Attn: Raj Bhambri
     512 7th Ave, Suite 3700                   Tel: (212) 764-2613                    Trade
9    New York, NY 10018                        Email: Msfasn@aol.com                                                                                     $808,798
                                                                                     Payable

     Eric Jay Ltd.                             Attn: Steven Gottlieb
     65 Railroad Ave Suite 101B,               Tel: (201) 941-1717                    Trade
10   Ridgefield, NJ 7657                       Email: steveng@ericjay.com                                                                                $589,556
                                                                                     Payable

     JLJ Home Furnishings LLC                  Attn: Rory Vitale
     PO BOX 78262,                             Tel: 704-239-8630                      Trade
11   Charlotte, NC 28271                       Email: rorydvitale@aol.com                                                                                $550,555
                                                                                     Payable

     One Ny Plaza Co LLC                       Attn: General Counsel
     c/o Brookfield Financial Properties,      Tel: 212.417.7000
                                                                                      Trade
12   L.P., 250 Vesey Street, 15th Floor,       Email:                                                                                                    $509,827
                                                                                     Payable
     New York, NY 10281-1023                   info@brookfieldproperties.c
                                               om
     Amelotte International Corp               Attn: Moises Leal
     213 West 35th Street, Suite 302,          Tel: (212) 971-1423                    Trade
13   New York, NY 10001                        Email: info@amelotte.com                                                                                  $449,535
                                                                                     Payable

     St Malo Exports                           Attn: Katty Chong
     Royal Rd, Tombeau Bay,                    Tel: 230 247 1672                      Trade
14   21733 Mauritius                           Email:                                                                                                    $446,088
                                                                                     Payable
                                               katty.chong@tropitex.com

     Amperity Inc.                             Attn: Amy Kelleran Pelly
     1000 1st Ave S 6th floor,                 Tel: (206) 432-8302                    Trade
15   Seattle, WA 98134                         Email:                                                                                                    $427,500
                                                                                     Payable
                                               contact@amperity.com

     Facebook Inc.                             Attn: Colin Stretch
     1601 Willow Road,                         Tel: 650-543-4800                      Trade
16   Menlo Park, CA 94025                      Email: payment@fb.com                                                                                     $420,647
                                                                                     Payable
               19-22185-rdd            Doc 1     Filed 02/03/19            Entered 02/03/19 18:52:41                    Main Document
                                                                          Pg 8 of 34


                                                                                                                                     Amount of claim
                                                                                   Nature of claim                       If the claim is fully unsecured, fill in only
                                                                                                                       unsecured claim amount. If claim is partially
                                                                                    (for example,      Indicate if   secured, fill in total claim amount and deduction
                                                                                     trade debts,       claim is        for value of collateral or setoff to calculate
      Name of creditor and complete mailing     Name, telephone number and
                                                                                      bank loans,     contingent,                      unsecured claim.
          address, including zip code          email address of creditor contact
                                                                                     professional    unliquidated
                                                                                    services, and    , or disputed                   1Deduction
                                                                                                                     Total claim,
                                                                                     government                                      for value of        Unsecured
                                                                                                                      if partially
                                                                                      contracts)                                     collateral or         Claim
                                                                                                                        secured
                                                                                                                                      setoff [1]

     DKS Consulting Services LLC               Attn: Tom Sharma
     39 Parkview Drive,                        Tel: 516 801 2049
                                                                                      Trade
17   Albertson, NY 11507                       Email:                                                                                                    $358,400
                                                                                     Payable
                                               tom.sharma@bootstrapus.c
                                               om
     Hanes Brands Inc./Playtex                 Attn: Shelly Vickers
     1000 East Hanes Mill Rd,                  Tel: 336-519-8080                      Trade
18   Winston Salem, NC 27105                   Email:                                                                                                    $349,279
                                                                                     Payable
                                               shelly.vickers@hanes.com

     Dora L International Inc.                 Attn: Kenneth Verduzco
     441 S Hewitt Street,                      Tel: (213) 626-6808                    Trade
19   Los Angeles, CA 90015                     Email:                                                                                                    $337,299
                                                                                     Payable
                                               kennyv@doralinc.com

     Microsoft Online Inc.                     Attn: Dev Stahlkopf
     c/o Bank of America,                      Tel: 775-823-5600                      Trade
20   1950 Stemmons Fwy Ste 2010 LB             Email: adbill@microsoft.com                                                                               $327,208
                                                                                     Payable
     #842467, Dallas, TX 75207

     Microsoft Corporation                     Attn: Dev Stahlkopf
     PO BOX 842103,                            Tel: (800) 642-7676                    Trade
21   Dallas, TX 75284-2103                     Email:                                                                                                    $322,752
                                                                                     Payable
                                               mscredit@microsoft.com

     Eternal Fortune Fashion LLC               Attn: Frank Riech
     135 West 36th Street, 5th Floor           Tel: (212) 695-5322                    Trade
22   New York, NY 10018                        Email:                                                                                                    $302,598
                                                                                     Payable
                                               frank.riech@profilenyc.com

     LB International Inc.                     Attn: Joel Margolin
     200 Hicks RD,                             Tel: (631) 236-4400                    Trade
23   Westbury, NY 11590                        Email: sales@lbimports.com                                                                                $290,371
                                                                                     Payable

     Impact Radius Inc.                        Attn: David Yovanno
     223 East De La Guerra Street,             Tel: (805) 324-6021                    Trade
24   Santa Barbara, CA 93101                   Email: info@impact.com                                                                                    $279,410
                                                                                     Payable

     Leading Lady Companies                    Attn: Meredith Miniat
     24050 Commerce Park Suite 101,            Tel: (216) 464-5490                    Trade
25   Beachwood, OH 44122                       Email:                                                                                                    $253,702
                                                                                     Payable
                                               info@leadinglady.com

     Taistech LLC                              Attn: Mithun Shenoy
     15601 Dallas Parkway Suite 250,           Tel: (972) 521-3063
                                                                                      Trade
26   Addison, TX 75001                         Email:                                                                                                    $238,935
                                                                                     Payable
                                               mithun.shenoy@taistech.co
                                               m
              19-22185-rdd             Doc 1     Filed 02/03/19            Entered 02/03/19 18:52:41                    Main Document
                                                                          Pg 9 of 34


                                                                                                                                     Amount of claim
                                                                                   Nature of claim                       If the claim is fully unsecured, fill in only
                                                                                                                       unsecured claim amount. If claim is partially
                                                                                    (for example,      Indicate if   secured, fill in total claim amount and deduction
                                                                                     trade debts,       claim is        for value of collateral or setoff to calculate
      Name of creditor and complete mailing     Name, telephone number and
                                                                                      bank loans,     contingent,                      unsecured claim.
          address, including zip code          email address of creditor contact
                                                                                     professional    unliquidated
                                                                                    services, and    , or disputed                   1Deduction
                                                                                                                     Total claim,
                                                                                     government                                      for value of        Unsecured
                                                                                                                      if partially
                                                                                      contracts)                                     collateral or         Claim
                                                                                                                        secured
                                                                                                                                      setoff [1]

     Elite Home Products Inc.                  Attn: Diane Abrams
     95 Mayhill Street,                        Tel: (201) 880-8292
                                                                                      Trade
27   Saddle Brook, NJ 7663                     Email:                                                                                                    $237,726
                                                                                     Payable
                                               dabrams@elitehomeproduct
                                               sinc.com
     Merchandising MFG Sourcing Inc.           Attn: Mike Lee
     PO BOX 740952,                            Tel: (626) 442-7600                    Trade
28   Los Angeles, CA 90074-0952                Email: mikel@mms-intl.com                                                                                 $237,164
                                                                                     Payable

     RR Donnelley Receivables, Inc.            Attn: Patrick Karker
     PO BOX 905151,                            Tel: (775) 829-4403                    Trade
29   Charlotte, NC 28290-5181                  Email:                                                                                                    $230,746
                                                                                     Payable
                                               patrick.d.karker@rrd.com

     Glamorise Foundations                     Attn: Sven Saller
     135 Madison Avenue 3rd Floor,             Tel: (212) 684-5025                    Trade
30   New York, NY 10016                        Email: ss@glamorise.com                                                                                   $208,254
                                                                                     Payable
19-22185-rdd          Doc 1      Filed 02/03/19       Entered 02/03/19 18:52:41                Main Document
                                                     Pg 10 of 34


IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                                     )
    In re:                                                           )   Chapter 11
                                                                     )
    FULLBEAUTY BRANDS HOLDINGS CORP.,                                )   Case No. 19-[_____] (RDD)
                                                                     )
                              Debtor.                                )
                                                                     )

                               LIST OF EQUITY SECURITY HOLDERS1

             Debtor                 Equity Holders             Address of Equity Holder             Percentage of
                                                                                                     Equity Held
    FULLBEAUTY                                                 One New York Plaza, New
                                Blackdog Holdings,
    Brands Holdings                                             York, New York 10004                      100%
                                Inc.
    Corp.




1     This list serves as the disclosure required to be made by the debtor pursuant to rule 1007 of the Federal Rules of
      Bankruptcy Procedure. All equity positions listed are as of the date of commencement of the chapter 11 case.
19-22185-rdd     Doc 1    Filed 02/03/19    Entered 02/03/19 18:52:41           Main Document
                                           Pg 11 of 34


IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                       )
 In re:                                                )   Chapter 11
                                                       )
 FULLBEAUTY BRANDS HOLDINGS CORP.,                     )   Case No. 19-[_____] (RDD)
                                                       )
                       Debtor.                         )
                                                       )

                         CORPORATE OWNERSHIP STATEMENT

       Pursuant to rules 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy Procedure, the
following are corporations, other than a government unit, that directly or indirectly own 10% or
more of any class of the debtor’s equity interest:

                  Shareholder                      Approximate Percentage of Shares Held

 Apax Partners, LLP                                                     69.6%
 Charlesbank Capital Partners, LLC                                      26.4%
 Blackdog Topco Holdings G.P. Co.                                       100%
 Blackdog Topco Holding, L.P.                                           100%
 Blackdog Holdings, Inc.                                                100%
    19-22185-rdd               Doc 1         Filed 02/03/19           Entered 02/03/19 18:52:41                        Main Document
                                                                     Pg 12 of 34


    Fill in this information to identify the case and this filing:

   Debtor Name           FULLBEAUTY Brands Holdings Corp.

   United States Bankruptcy Court for the:                                      Southern District of New York
                                                                                            (State)
   Case number (If known):



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and
submit this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in
the document, and any amendments of those documents. This form must state the individual’s position or relationship to the
debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property
by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18
U.S.C. §§ 152, 1341, 1519, and 3571.



             Declaration and signature

          I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the
          partnership; or another individual serving as a representative of the debtor in this case.

          I have examined the information in the documents checked below and I have a reasonable belief that the information is true
          and correct:

      ☐      Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)
      ☐      Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
      ☐      Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
      ☐      Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
      ☐      Schedule H: Codebtors (Official Form 206H)
      ☐      Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
      ☐      Amended Schedule
      ☒      Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders
             (Official Form 204)
      ☒      Other document that requires a declaration                     List of Equity Security Holders, Corporate Ownership
             Statement

          I declare under penalty of perjury that the foregoing is true and correct.

     Executed on
                                                                                   /s/ Robert J. Riesbeck
                                        02/03/2019
                                        MM/ DD/YYYY                               Signature of individual signing on behalf of debtor
                                                                                  Robert J. Riesbeck
                                                                                  Printed name
                                                                                  Chief Financial Officer
                                                                                  Position or relationship to debtor

Official Form 202               Declaration Under Penalty of Perjury for Non-Individual Debtors
19-22185-rdd      Doc 1     Filed 02/03/19    Entered 02/03/19 18:52:41           Main Document
                                             Pg 13 of 34


                          UNANIMOUS OMNIBUS RESOLUTIONS


                                          January 31, 2019

        The undersigned, being the board of directors, board of managers, sole manager, sole
member, or members, as applicable (each, the “Governing Body”), of Blackdog Topco Holdings,
L.P. and Blackdog Topco Holdings G.P., Co. (each, a “Company,” and collectively, the
“Companies”) and the Subsidiaries (as defined below) hereby take the following actions and adopt
the following resolutions, pursuant to, as applicable, the bylaws, limited liability company
agreement, or similar document (in each case as amended or amended and restated to date) of the
Companies and Subsidiaries and the laws of the state of formation of each Company and
Subsidiary as set forth next to each Company’s and Subsidiary’s name on the attachments hereto:

       WHEREAS, each Governing Body considered presentations by management
(the “Management”) and the financial and legal advisors (collectively, the “Advisors”) of
FULLBEAUTY Brands Holdings Corp. regarding the liabilities and liquidity situation of
Blackdog Holdings, Inc.; FULLBEAUTY Brands Holdings Corp; FULLBEAUTY Brands, Inc.;
FULLBEAUTY Brands, LLC; FULLBEAUTY Brands Management Services, LLC;
FULLBEAUTY Brands Merchant, Inc.; FULLBEAUTY Brands Operations, LLC;
FULLBEAUTY Brands Texas, LLC; Jessica London, Inc.; and Swimsuits for All, LLC (each, a
“Subsidiary”, and collectively, the “Subsidiaries”) the strategic alternatives available to each
Subsidiary, and the effect of the foregoing on such Subsidiaries’ businesses;

        WHEREAS, the Subsidiaries negotiated and, as of December 18, 2018, entered into the
Restructuring Support Agreement (the “RSA”), which agreement contemplates a comprehensive
restructuring of the Subsidiaries’ capital structure on the terms set forth therein;

        WHEREAS, pursuant to the direction of each Governing Body, the Subsidiaries’
management and advisors engaged in good-faith negotiations with the Companies’ and
Subsidiaries’ Sponsors and Consenting Lenders (each as defined in the RSA) over the terms of the
Joint Prepackaged Chapter 11 Plan of Reorganization of FULLBEAUTY Brands Holdings Corp.
and Its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code (as may be amended,
modified, or supplemented, the “Plan”);

        WHEREAS, each Governing Body, based on its business judgment and acting in the best
interests of the applicable Subsidiary, its creditors, and other parties in interest, approved the Plan
and disclosure statement related thereto for solicitation of votes from the holders of the FILO
Claims, First Lien Claims, and Second Lien Claims (each as defined in the RSA) entitled to vote
on the Plan and for filing with the United States Bankruptcy Court for the Southern District of
New York, if and when appropriate, and solicitation of the Plan commenced on January 6, 2019;

       WHEREAS, the deadline for the receipt of votes to accept or reject the Plan was
January 24, 2019; and

      WHEREAS, each Governing Body discussed the foregoing with Management and the
Advisors of each Subsidiary and each Governing Body has fully considered each of the strategic


                                                  1
19-22185-rdd      Doc 1     Filed 02/03/19     Entered 02/03/19 18:52:41           Main Document
                                              Pg 14 of 34


alternatives available to each Subsidiary and has determined, in the judgment of each Governing
Body, that the following resolutions are in the best interests of each Subsidiary and its creditors;

        NOW, THEREFORE, BE IT:

        RESTRUCTURING              SUPPORT         AGREEMENT;            CHAPTER          11    PLAN;
        SOLICITATION

        RESOLVED, that in the business judgment of each Governing Body, it is desirable, and in
the best interests of each Subsidiary, its creditors, and other parties in interest, to have entered into
the RSA and that each Subsidiary’s performance of its obligations under the RSA, including the
negotiation and documentation of the Plan and commencement of the prepackaged solicitation of
the Plan and Disclosure Statement (as defined in the RSA), and all exhibits, schedules,
attachments, and ancillary documents or agreements related thereto, hereby is, in all respects
approved and ratified with the same force and effect as if each such act, transaction, agreement, or
certificate has been specifically authorized in advance by each Governing Body.

        CHAPTER 11 FILING

        RESOLVED, that in the judgment of each Governing Body, it is desirable and in the best
interests of each Subsidiary, its creditors, and other parties in interest, that each Subsidiary shall
be and hereby is authorized to file or cause to be filed a voluntary petition for relief (such voluntary
petition and the voluntary petitions to be filed by the Subsidiaries, collectively, the “Chapter 11
Cases”) under the provisions of chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101–
1532 (the “Bankruptcy Code”) in the United States Bankruptcy Court for the Southern District of
New York (the “Bankruptcy Court”) or other court of competent jurisdiction.

        RESOLVED, that the Chief Executive Officer, Chief Financial Officer, Chief Operating
Officer, General Counsel, Secretary, any Executive Vice President, any Senior Vice President, any
Vice President, or any other duly appointed officer of each Subsidiary (collectively, the
“Authorized Officers”), acting alone or with one or more other Authorized Officers be, and each
of them hereby is, authorized, empowered, and directed to execute and file on behalf of each
Subsidiary all petitions, schedules, lists, and other motions, pleadings, papers, or documents
(including the filing of financing statements), and to take any and all action that they deem
necessary, appropriate, or desirable to obtain such relief, including, without limitation, any action
necessary, appropriate, or desirable to maintain the ordinary course operation of the Subsidiaries’
business.

        RETENTION OF PROFESSIONALS

        RESOLVED, that each of the Authorized Officers be, and hereby is, authorized,
empowered and directed to employ the law firm of Kirkland & Ellis LLP, as each Subsidiary’s
counsel, to represent and assist each Subsidiary in carrying out its duties under the Bankruptcy
Code and to take any and all actions to advance each Subsidiary’s rights and remedies, including
filing any pleadings and conducting any potential sale process on behalf of each Subsidiary; and,
in connection therewith, each of the Authorized Officers, with power of delegation, is hereby
authorized, empowered and directed to execute appropriate retention agreements, pay appropriate


                                                   2
19-22185-rdd      Doc 1     Filed 02/03/19    Entered 02/03/19 18:52:41           Main Document
                                             Pg 15 of 34


retainers, and to cause to be filed an appropriate application for authority to retain Kirkland & Ellis
LLP in accordance with applicable law.

        RESOLVED, that each of the Authorized Officers be, and hereby is, authorized,
empowered and directed to employ the firm of AlixPartners, LLP, as each Subsidiary’s financial
advisors, to represent and assist each Subsidiary in carrying out its duties under the Bankruptcy
Code, and to take any and all actions to advance each Subsidiary’s rights and remedies; and, in
connection therewith, each of the Authorized Officers is, with power of delegation, hereby
authorized, empowered and directed to execute appropriate retention agreements, pay appropriate
retainers, and to cause to be filed an appropriate application for authority to retain AlixPartners,
LLP in accordance with applicable law.

        RESOLVED, that each of the Authorized Officers be, and hereby is, authorized,
empowered and directed to employ the firm of PJT Partners LP, as each Subsidiary’s restructuring
advisors, to represent and assist each Subsidiary in carrying out its duties under the Bankruptcy
Code, and to take any and all actions to advance each Subsidiary’s rights and remedies; and, in
connection therewith, each of the Authorized Officers is, with power of delegation, hereby
authorized, empowered and directed to execute appropriate retention agreements, pay appropriate
retainers, and to cause to be filed an appropriate application for authority to retain PJT Partners LP
in accordance with applicable law.

        RESOLVED, that each of the Authorized Officers be, and hereby is, authorized,
empowered and directed to employ the firm of Prime Clerk LLC, as each Subsidiary’s notice,
claims, and balloting agent and as administrative advisor, to represent and assist each Subsidiary
in carrying out its duties under the Bankruptcy Code, and to take any and all actions to advance
each Subsidiary’s rights and remedies; and, in connection therewith, each of the Authorized
Officers, with power of delegation, is hereby authorized, empowered and directed to execute
appropriate retention agreements, pay appropriate retainers, and to cause to be filed an appropriate
application for authority to retain Prime Clerk LLC in accordance with applicable law.

        RESOLVED, that each of the Authorized Officers be, and hereby is, authorized,
empowered and directed to employ the firm of Ernst & Young LLP, as each Subsidiary’s tax
advisor, to represent and assist each Subsidiary in carrying out its duties under the Bankruptcy
Code, and to take any and all actions to advance each Subsidiary’s rights and remedies; and, in
connection therewith, each of the Authorized Officers, with power of delegation, is hereby
authorized, empowered and directed to execute appropriate retention agreements, pay appropriate
retainers, and to cause to be filed an appropriate application for authority to retain Ernst & Young
LLP in accordance with applicable law.

        RESOLVED, that each of the Authorized Officers be, and hereby is, authorized,
empowered and directed to employ any other professionals to assist each Subsidiary in carrying
out its duties under the Bankruptcy Code; and, in connection therewith, each of the Authorized
Officers, with power of delegation, is hereby authorized, empowered and directed to execute
appropriate retention agreements, pay appropriate retainers, and to cause to be filed an appropriate
application for authority to retain the services of any other professionals as necessary, appropriate,
or desirable, including (without limitation) special counsel to the extent determined necessary,
appropriate, or desirable.

                                                  3
19-22185-rdd        Doc 1      Filed 02/03/19      Entered 02/03/19 18:52:41               Main Document
                                                  Pg 16 of 34


       RESOLVED, that each of the Authorized Officers be, and hereby is, with power of
delegation, authorized, empowered, and directed to execute and file all petitions, schedules,
motions, lists, applications, pleadings, and other papers and, in connection therewith, to employ
and retain legal counsel, accountants, financial advisors, restructuring advisors, and other
professionals and to take and perform any and all further acts and deeds that each of the Authorized
Officers deem necessary, appropriate, or desirable in connection with each Subsidiary’s chapter 11
case.

        CASH COLLATERAL AND ADEQUATE PROTECTION1

       RESOLVED, that each Subsidiary will obtain benefits from the use of collateral, including
cash collateral, as that term is defined in section 363(a) of the Bankruptcy Code
(the “Cash Collateral”), which is security for certain prepetition secured lenders (collectively,
the “Secured Lenders”) party to:

                (a)    that certain ABL Credit Agreement, dated October 14, 2015 (as amended,
        restated, modified, supplemented, or replaced from time to time in accordance with its
        terms), by and among FULLBEAUTY Brands Holdings Corp., as lead borrower, Blackdog
        Holdings., Inc., each of the other borrowers party thereto, the ABL Agent, the ABL
        Lenders, and the FILO Lenders (each as defined in the Disclosure Statement);

                (b)     that certain First Lien Term Loan Credit Agreement, dated October 14, 2015
        (as amended, restated, modified, supplemented, or replaced from time to time in
        accordance with its terms), by and among FULLBEAUTY Brands Holdings Corp., as
        borrower, Blackdog Holdings, Inc., the First Lien Agent, and the First Lien Lenders (each
        as defined in the Disclosure Statement);

               (c)     that certain Second Lien Term Loan Credit Agreement, dated October 14,
        2015 (as amended, restated, modified, supplemented, or replaced from time to time in
        accordance with its terms), by and among FULLBEAUTY Brands Holdings Corp., as
        borrower, Blackdog Holdings, Inc., the Second Lien Agent, and the Second Lien Lenders
        (each as defined in the Disclosure Statement);

       RESOLVED, that, in order to use and obtain the benefits of the Cash Collateral, and in
accordance with section 363 of the Bankruptcy Code, each Subsidiary will provide certain
adequate protection to the Secured Lenders (collectively, the “Adequate Protection Obligations”),
as documented in a proposed interim Cash Collateral order (the “Interim Cash Collateral Order”)
substantially in the form presented to each Governing Body of the Subsidiaries on or in advance
of the date hereof, with such changes, additions, and modifications thereto as an Authorized
Officer executing the same shall approve, such approval to be conclusively evidenced by an
Authorized Officer’s execution and delivery thereof, to be submitted for approval to the
Bankruptcy Court.



1   Capitalized terms used but not otherwise defined herein shall have the meanings given to them in Exhibit A to
    the Ratification and Amendment Agreement (as defined herein), as the context requires.


                                                        4
19-22185-rdd     Doc 1     Filed 02/03/19    Entered 02/03/19 18:52:41          Main Document
                                            Pg 17 of 34


       RESOLVED, that each Subsidiary, as debtor and debtor in possession under the
Bankruptcy Code be, and hereby is, authorized to negotiate and incur the Adequate Protection
Obligations and to undertake any and all related transactions on substantially the same terms as
contemplated under the Cash Collateral Documents (collectively, the “Adequate Protection
Transactions”).

        RESOLVED, that each of the Authorized Officers be, and hereby is, authorized,
empowered and directed, and empowered in the name of, and on behalf of, each Subsidiary, as
debtor and debtor in possession, to take such actions as in his reasonable discretion is determined
to be necessary, desirable, or appropriate and execute the Adequate Protection Transactions,
including delivery of: (a) the Cash Collateral Documents and such agreements, certificates,
instruments, guaranties, notices, and any and all other documents, including, without limitation,
any amendments to any Cash Collateral Documents (collectively, the “Adequate Protection
Documents”); (b) such other instruments, certificates, notices, assignments, and documents as may
be reasonably requested by the Agent; and (c) such forms of deposit, account control agreements,
officer’s certificates, and compliance certificates as may be required by the Cash Collateral
Documents or any other Adequate Protection Document.

       GENERAL

        RESOLVED, that in addition to the specific authorizations heretofore conferred upon the
Authorized Officers, each of the Authorized Officers (and their designees and delegates) be, and
hereby is, authorized and empowered, in the name of and on behalf of each Subsidiary, to take or
cause to be taken any and all such other and further action, and to execute, acknowledge, deliver,
and file any and all such agreements, certificates, instruments, and other documents and to pay all
expenses, in each case as in such Authorized Officer’s or Authorized Officers’ judgment, shall be
necessary, appropriate, or desirable in order to fully carry out the intent and accomplish the
purposes of the Resolutions adopted herein.

        RESOLVED, that each Governing Body has received sufficient notice of the actions and
transactions relating to the matters contemplated by the foregoing Resolutions, as may be required
by the organizational documents of each Company and Subsidiary, or hereby waives any right to
have received such notice.

        RESOLVED, that any and all acts, actions, and transactions relating to the matters
contemplated by the foregoing Resolutions done in the name of and on behalf of each Subsidiary,
prior to the date of this consent on behalf of each Subsidiary be, and are hereby in all respects are
approved, confirmed and ratified as the true acts and deeds of the Company and each Subsidiary
with the same force and effect as if each such act, transaction, agreement, or certificate had been
specifically authorized in advance by resolution of each Governing Body.

        RESOLVED, that each of the Authorized Officers (and their designees and delegates) and
each other partner, member, or managing member of each direct subsidiary of each Subsidiary, be
and hereby is authorized and empowered to take all actions or to not take any action in the name
of and on behalf of each Subsidiary with respect to the transactions contemplated by these
Resolutions hereunder as the sole shareholder, partner, member, or managing member of each
direct subsidiary of each Subsidiary, in each case, as such Authorized Officer shall deem

                                                 5
19-22185-rdd     Doc 1    Filed 02/03/19     Entered 02/03/19 18:52:41       Main Document
                                            Pg 18 of 34


necessary, appropriate, or desirable in such Authorized Officer’s reasonable business judgment as
may be necessary, appropriate, or desirable to effectuate the purposes of the transactions
contemplated herein.

        This Consent may be executed in as many counterparts as may be required; all counterparts
shall collectively constitute one and the same Consent. The actions taken by this consent shall
have the same force and effect as if taken at a meeting of the Governing Body of the Company and
each Subsidiary, pursuant to the limited liability company agreement or operating agreement of
the Company and such Subsidiary, as applicable, and the laws of the State of the Company’s and
such Subsidiary’s jurisdiction of formation.



                                *       *       *      *      *




                                                6
19-22185-rdd   Doc 1   Filed 02/03/19    Entered 02/03/19 18:52:41   Main Document
                                        Pg 19 of 34
19-22185-rdd   Doc 1   Filed 02/03/19    Entered 02/03/19 18:52:41   Main Document
                                        Pg 20 of 34
19-22185-rdd   Doc 1   Filed 02/03/19    Entered 02/03/19 18:52:41   Main Document
                                        Pg 21 of 34


        IN WITNESS WHEREOF, the undersigned have executed this unanimous omnibus
written consent as of the date first written above.


                                         /s/
                                         Emilie Arel


                                         /s/
                                         Seth Brody


                                         /s/
                                         Andrew Janower
                                                           soon
                                         /s/
                                         Joshua Klevens


                                         /s/
                                         Moshin Meghji


                                         /s/
                                         Alex Pellegrini




                                         BEING ALL OF THE MEMBERS OF THE
                                         BOARD OF DIRECTORS OF THE COMPANY
                                         LISTED ON ATTACHMENT A




                                            7
19-22185-rdd   Doc 1   Filed 02/03/19    Entered 02/03/19 18:52:41   Main Document
                                        Pg 22 of 34
19-22185-rdd   Doc 1   Filed 02/03/19    Entered 02/03/19 18:52:41   Main Document
                                        Pg 23 of 34


        IN WITNESS WHEREOF, the undersigned have executed this unanimous omnibus
written consent as of the date first written above.


                                         /s/
                                         Emilie Arel


                                         /s/
                                         Seth Brody


                                         /s/
                                         Andrew Janower


                                         /s/
                                         Joshua Klevens


                                         /s/
                                         Moshin Meghji


                                         /s/
                                         Alex Pellegrini




                                         BEING ALL OF THE MEMBERS OF THE
                                         BOARD OF DIRECTORS OF THE COMPANY
                                         LISTED ON ATTACHMENT A




                                            7
19-22185-rdd   Doc 1   Filed 02/03/19    Entered 02/03/19 18:52:41   Main Document
                                        Pg 24 of 34
19-22185-rdd   Doc 1   Filed 02/03/19    Entered 02/03/19 18:52:41   Main Document
                                        Pg 25 of 34
19-22185-rdd   Doc 1   Filed 02/03/19    Entered 02/03/19 18:52:41   Main Document
                                        Pg 26 of 34
19-22185-rdd   Doc 1   Filed 02/03/19    Entered 02/03/19 18:52:41   Main Document
                                        Pg 27 of 34
19-22185-rdd   Doc 1   Filed 02/03/19    Entered 02/03/19 18:52:41   Main Document
                                        Pg 28 of 34
19-22185-rdd   Doc 1   Filed 02/03/19    Entered 02/03/19 18:52:41   Main Document
                                        Pg 29 of 34
19-22185-rdd   Doc 1    Filed 02/03/19    Entered 02/03/19 18:52:41    Main Document
                                         Pg 30 of 34


                                    Attachment A

  COMPANY                                                             JURISDICTION
  Blackdog Topco Holdings, L.P.                                          Delaware




                                            12
19-22185-rdd   Doc 1    Filed 02/03/19    Entered 02/03/19 18:52:41    Main Document
                                         Pg 31 of 34


                                      Attachment B

  COMPANY                                                             JURISDICTION
  Blackdog Topco Holdings G.P., Co.                                      Delaware




                                            13
19-22185-rdd   Doc 1   Filed 02/03/19    Entered 02/03/19 18:52:41    Main Document
                                        Pg 32 of 34


                                   Attachment C

  COMPANY                                                            JURISDICTION
  Blackdog Holdings, Inc.                                               Delaware
  FULLBEAUTY Brands Holdings Corp.                                      Delaware
  FULLBEAUTY Brands, LLC                                                Delaware
  FULLBEAUTY Brands, Inc.                                               Delaware
  FULLBEAUTY Brands Merchant, Inc.                                       Indiana
  Jessica London, Inc.                                                   Indiana
  FULLBEAUTY Brands Texas, LLC                                            Texas




                                           14
19-22185-rdd   Doc 1   Filed 02/03/19    Entered 02/03/19 18:52:41    Main Document
                                        Pg 33 of 34


                                   Attachment D

  COMPANY                                                            JURISDICTION
  FULLBEAUTY Brands Management Services, LLC                           New York




                                           15
19-22185-rdd   Doc 1   Filed 02/03/19    Entered 02/03/19 18:52:41    Main Document
                                        Pg 34 of 34


                                   Attachment E

  COMPANY                                                            JURISDICTION
  Swimsuits for All, LLC                                                 Indiana
  FULLBEAUTY Brands Operations, LLC                                      Indiana




                                           16
